EXHIBIT Wendy’s/Arby’s Group Reports 4th Quarter and Full-Year 2009 Results Company Produced Strong Adjusted EBITDA Growth and Cash Flow in 2009 Wendy’s Restaurant Margin Increased by 330 Basis Points in 2009 Arby’s Focusing on Turnaround Plans Company Completes $120 million of $200 million Stock Repurchase Program ATLANTA, March 4, 2010 – Wendy’s/Arby’s Group, Inc. (NYSE: WEN), the third largest quick-service restaurant company in the United States, today reported results for the fourth quarter and year ended January 3, 2010. Roland Smith, President and Chief Executive Officer of Wendy’s/Arby’s Group, said: “In 2009, we achieved 16% growth in annual adjusted EBITDA1, despite the challenging economic environment.We also produced a 330-basis point increase in
